Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/7/22 is acknowledged.  Upon further consideration the restriction requirement has been withdrawn.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 states “basketweave”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 states: wherein the enclosure top and the enclosure bottom each independently comprise glass mat thermoplastic, polypropylene, polyamide, carbon fiber, thermoset material. It is unclear if the enclosure top and the enclosure bottom each independently comprise every single one of glass mat thermoplastic, polypropylene, polyamide, carbon fiber, thermoset material or if the enclosure top and the enclosure bottom each independently comprise one or more of the following:  glass mat thermoplastic, polypropylene, polyamide, carbon fiber, thermoset material.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al. (US 2017/0365824).

With respect to claim 1, Berger et al. discloses a heat resistant structure for a battery comprising: an enclosure top 12 and an enclosure bottom 30 configured to enclose a battery 28, the enclosure top 12 attached to and in direct contact with the enclosure bottom 30 [Figure 2] and a heat resistant fiber layer 18 positioned above the enclosure top 12, wherein the enclosure top 12 and the enclosure bottom 30 comprise a structural composite material [0012; 0034], and wherein the heat resistant Fiber layer 18 comprises a heat resistant fiber.  [Figure 2]

With respect to claim 2, Berger et al. discloses further comprising a support layer top 22 located above the heat resistant fiber layer 18.  [Figure 2; 0025]

With respect to claim 3, Berger et al. discloses wherein the heat resistant fiber layer 18 is sandwiched between a support layer top 22 and a support layer bottom 14.  [Figure 2; 0013-0015]

With respect to claim 4, Berger et al. discloses wherein the heat resistant fiber layer 18 is encapsulated between the support layer top 22 and the support layer bottom 24.  [Figure 2; 0013-0015]

With respect to claim 5, Berger et al. discloses wherein the heat resistant fiber layer 18 encircles a top and sides of the battery enclosure top 12 and a bottom and sides of the battery enclosure bottom 30.  [Figure 2; 0011]

With respect to claim 6, Berger et al. discloses wherein the heat resistant fiber 18 comprises a ceramic fiber, a poly crystalline alumina fiber, or a glass fiber.  [0018]

With respect to claim 8, Berger et al. discloses wherein the heat resistant fiber layer consists essentially of the heat resistant fiber.  [0040-0042]

With respect to claim 11, Berger et al. discloses wherein the enclosure top 12 and the enclosure bottom 30 each independently comprise a polymeric material or a fiber composite material. [0034; 0042]

With respect to claim 12, Berger et al. discloses wherein the enclosure top 12 and the enclosure bottom 30 each independently comprise glass mat thermoplastic, polypropylene, polyamide, carbon fiber, thermoset material.  

With respect to claim 13, Berger et al. discloses wherein the heat resistant fiber is woven together by a twill dutch weave, a hex weave, a plain weave, a twill weave, or a basket weave.  [0023-0024; 0042]

With respect to claim 14, Berger et al. discloses further comprising a support layer bottom 14 located between the heat resistant fiber layer 18 and the enclosure top 30.  [Figure 2]

With respect to claim 15, Berger et al. discloses wherein the heat resistant fiber layer 18 is heat resistant to a temperature greater than 800 oC.  [0008]

With respect to claim 16, Berger et al. discloses wherein the heat resistant fiber ]aver is heat resistant to a temperature in a range of 1,400 - 1,700 oC.  [0008]

With respect to claim 17, Berger et al. discloses further comprising a fire-resistant adhesive. [0007] 



Claim(s) 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stude et al. WO 2019/121641 (See US 2021/0074960).

With respect to claim 19, Stude et al. discloses a heat resistant structure for a battery comprising: an enclosure top 11 and an enclosure bottom 10 configured to enclose a battery 12 [Figure 3], the enclosure top 11 attached to and in direct contact with the enclosure bottom 10 [Figure 3]; a heat resistant fiber layer 5 positioned between and enclosed by the enclosure top 11 and the enclosure bottom 10. [Figure 1A; Figure 3]

With respect to claim 20, Stude et al. discloses further comprising a support layer bottom 6 underneath and in direct contact with the heat resistant layer 5, the support layer bottom 6 configured to be positioned above the battery.  [Figure 1A; Figure 3]
With respect to claim 21, Stude et al. discloses further comprising a support layer top 2 positioned between the enclosure top 11 and the heat resistant layer 5.  [Figure 1A; Figure 3]
With respect to claim 22, Stude et al. discloses wherein the heat resistant layer 5 is encapsulated within the support layer top 2 and the support layer bottom 6.  [Figure 1A; Figure 3]
With respect to claim 23, Stude et al. discloses wherein the heat resistant fiber layer 5 is configured to encircle the top, bottom, and sides of the battery. [Figure 1A; Figure 3]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2017/0365824) as applied to claim 1 above in further view of Stude et al. WO 2019/121641 (See US 2021/0074960).

With respect to claim 18, Berger et al. does not disclose wherein the enclosure top or the enclosure bottom comprises a vent valve

Stude et al. discloses a heat resistant structure for a battery comprising: an enclosure top 11 and an enclosure bottom 10 configured to enclose a battery 12 [Figure 3], the enclosure top 11 attached to and in direct contact with the enclosure bottom 10 [Figure 3] wherein the enclosure top or the enclosure bottom comprises a vent valve. [Figure 3; 0130]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the enclosure of Berger et al. to include a vent, as disclosed in Stude et al., to allow for explosion/destruction. 


Claim(s) 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2017/0365824).

With respect to claim 7, Berger et al. discloses wherein the heat resistant fiber comprises basalt fibers which comprise alumina and silica. [Abstract]

Berger et al. does not specifically disclose wherein the heat resistant fiber comprise  65 - 80 wt% alumna and 20 - 35 wt% silica- each relative to a total weight of the heat resistant fiber. 

Berger et al. teaches that the heat resistant fiber composition can vary  thermal reflectivity and fire resistance of the heat resistant fiber 0007 Since the composition is a result effective variable that determines the thermal reflectivity and fire resistance, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to have varied the amount silica and aliumina to the claimed range in order to produce a desired  thermal reflectivity and fire resistance.
Accordingly, one of ordinary skill in the art as of the effective filing date of the invention would have optimized, by routine experimentation, the heat resistant fiber composition to obtain a desired thermal reflectivity and fire resistance. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 


 With respect to claim 9, Berger et al. does not specifically disclose wherein the heat resistant fiber has an average fiber diameter in a range of 4.5-8.5 µm.  

Berger et al. teaches that the heat resistant fiber can vary  thermal reflectivity and fire resistance of the heat resistant fiber 0007 Since the heat resistant fiber is a result effective variable that determines the thermal reflectivity and fire resistance, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to have varied the average fiber diameter to the claimed range in order to produce a desired  thermal reflectivity and fire resistance.
Accordingly, one of ordinary skill in the art as of the effective filing date of the invention would have optimized, by routine experimentation, the heat resistant fiber diameter to obtain a desired thermal reflectivity and fire resistance. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 



 With respect to claim 10, Berger et al. does not specifically disclose wherein the heat resistant fiber layer has an average thickness in a range of 0.2 - 4 cm.  

Berger et al. teaches that the heat resistant fiber can vary  thermal reflectivity and fire resistance of the heat resistant fiber 0007 Since the heat resistant fiber is a result effective variable that determines the thermal reflectivity and fire resistance, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to have varied the average thickness to the claimed range in order to produce a desired  thermal reflectivity and fire resistance.
Accordingly, one of ordinary skill in the art as of the effective filing date of the invention would have optimized, by routine experimentation, the heat resistant fiber average thickness to obtain a desired thermal reflectivity and fire resistance. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723